DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller to receive/compare/validate/execute” in claim 1; “controller is to generate” in claim 24; “controller is to generate” in claim 25; “controller is to send” in claim 26; “controller is to receive/compare/validate/execute” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,120,167.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 21-40 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/473,462
21. An apparatus, comprising: a memory; and a controller to: receive a command that is included in a block in a block chain for validating commands to be executed on the memory, wherein the command includes an anti-replay portion that is based on a previous command included in a previous block in the block chain; compare the anti-replay portion of the command to an expected value for the anti- replay portion of the command; validate the command upon the comparison indicating the anti-replay portion of the command matches the expected value; and execute the command on the memory upon validating the command.  
22. The apparatus of claim 21, wherein the expected value for the anti-replay portion of the command is a cryptographic hash of an anti-replay portion of the previous command.  
23. The apparatus of claim 21, wherein the expected value for the anti-replay portion of the command is a digital signature for an anti-replay portion of the previous command.  
24. The apparatus of claim 21, wherein the controller is to generate the expected value for the anti-replay portion of the command using an anti-replay portion of the previous command.  
25. The apparatus of claim 21, wherein the controller is to generate the expected value for the anti-replay portion of the command using a secret key.  
26. The apparatus of claim 21, wherein the controller is to send a command response to a host upon executing the command on the memory.  
27. The apparatus of claim 21, wherein the controller is to: receive an additional command that is included in a subsequent block in the block chain, wherein the additional command includes an anti-replay portion that is based on the command included in the block in the block chain; compare the anti-replay portion of the additional command to an expected value for the anti-replay portion of the additional command; validate the additional command upon the comparison indicating the anti-replay portion of the additional command matches the expected value; and execute the additional command on the memory upon validating the additional command.  
28. The apparatus of claim 21, wherein the controller is to not validate the command upon the comparison indicating the anti-replay portion of the command does not match the expected value.  
29. A method of operating memory, comprising: receiving a command from a host, wherein: the command is included in a block in a block chain for validating commands to be executed on the memory; andPage 3 of 7BLOCK CHAIN BASED VALIDATION OF MEMORY COMMANDSPreliminary Amendment dated September 29, 2021 the command includes an anti-replay portion that is a cryptographic hash of an anti-replay portion of a previous command included in a previous block in the block chain; validating the command using the anti-replay portion of the command; and executing the command on the memory upon validating the command.  
30. The method of claim 29, wherein the cryptographic hash comprises a SHA-256 cryptographic hash.  
31. The method of claim 29, wherein the anti-replay portion of the previous command is stored in a register.  
32. The method of claim 29, wherein validating the command using the anti-replay portion of the command includes comparing the anti-replay portion of the command to the cryptographic hash of the anti-replay portion of the previous command.  
33. A method of operating memory, comprising: generating an anti-replay portion for validating a command to be executed on the memory, wherein: the command is included in a block in a block chain for validating commands to be executed on the memory; and the anti-replay portion for validating the command is a signature for an anti-replay portion of a previous command included in a previous block in the block chain; and sending the command having the anti-replay portion for validating the command to the memory.  
34. The method of claim 33, wherein the signature is a digital signature.  
35. The method of claim 34, wherein the digital signature comprises an elliptical curve digital signature.  
36. The method of claim 33, wherein the signature is generated using asymmetric cryptography.  
37. The method of claim 33, wherein the signature is generated using symmetric cryptography.  
38. The method of claim 33, wherein the method includes: receiving a result of an execution of the command on the memory; and validating the result of the execution of the command on the memory using the anti- replay portion for validating the command.  
39. The method of claim 33, wherein the method includes generating the anti-replay portion of the previous command from a random value.  
40. The method of claim 33, wherein the method includes generating the anti-replay portion of the previous command responsive to a powering of the memory.
U.S. Patent 11,120,167
1. An apparatus, comprising:
a memory; and
a controller to:
receive a command that is included in a block in a block chain for validating commands to be executed on the memory, wherein the command includes an anti-replay portion that is based on a previous command included in a previous block in the block chain;
validate the command using the anti-replay portion of the command, wherein validating the command includes ensuring the command has not been previously executed on the memory; and
execute the command on the memory upon validating the command.
2. The apparatus of claim 1, wherein:
the command includes a signature associated with a host; and
the controller is to validate the command using the signature of the command.
3. The apparatus of claim 1, wherein:
the controller includes a register to store an anti-replay portion of the previous command; and
the controller is to validate the command using the anti-replay portion of the previous command stored in the register.
4. The apparatus of claim 3, wherein the controller is to validate the command by:
generating a cryptographic hash of the anti-replay portion of the previous command stored in the register; and
comparing the generated cryptographic hash with the anti-replay portion of the command.
5. The apparatus of claim 3, wherein the controller is to validate the command by:
generating a digital signature for the anti-replay portion of the previous command stored in the register; and
comparing the generated digital signature with the anti-replay portion of the command.
6. The apparatus of claim 1, wherein:
the command and the previous command are included in a sequence of commands to be executed on the memory;
the block in the block chain in which the command is included includes an indication of a position of the command in the sequence of commands; and
the controller is to validate the command using the indication of the position of the command.
7. A method of operating memory, comprising:
receiving a command from a host, wherein:
the command is included in a block in a block chain for validating commands to be executed on the memory; and
the command includes an anti-replay portion that is based on a previous command included in a previous block in the block chain;
validating the command using the anti-replay portion of the command, wherein validating the command includes ensuring the command has not been previously executed on the memory; and
executing the command on the memory upon validating the command.
8. The method of claim 7, wherein the method includes sending a command response to the host upon executing the command on the memory, wherein the command response includes:
a result of the execution of the command; and
the anti-replay portion of the command.
9. The method of claim 7, wherein validating the command using the anti-replay portion of the command includes:
comparing the anti-replay portion of the command to an expected value for the anti-replay portion of the command; and
validating the command upon the comparison indicating the anti-replay portion of the command matches the expected value.
10. The method of claim 9, wherein the expected value for the anti-replay portion of the command is a cryptographic hash of an anti-replay portion of the previous command.
11. The method of claim 9, wherein the expected value for the anti-replay portion of the command is a signature for an anti-replay portion of the previous command.
12. The method of claim 7, wherein the method includes:
receiving an additional command from the host, wherein:
the additional command is included in a subsequent block in the block chain; and
the additional command includes an anti-replay portion that is based on the command included in the block in the block chain;
validating the additional command using the anti-replay portion of the additional command; and
executing the additional command on the memory upon validating the additional command.
13. A method of operating memory, comprising:
generating an anti-replay portion for validating a command to be executed on the memory, wherein:
the command is included in a block in a block chain for validating commands to be executed on the memory; and
the anti-replay portion for the command is generated from a previous command included in a previous block in the block chain; and
validating the command includes ensuring the command has not been previously executed on the memory; and
sending the command having the anti-replay portion to the memory.
14. The method of claim 13, wherein the anti-replay portion for the command is a cryptographic hash of an anti-replay portion of the previous command.
15. The method of claim 14, wherein the cryptographic hash comprises a SHA-256 cryptographic hash.
16. The method of claim 13, wherein the anti-replay portion for the command is a signature for an anti-replay portion of the previous command.
17. The method of claim 16, wherein the signature comprises an elliptical curve digital signature.
18. The method of claim 16, wherein the signature is a digital signature generated using asymmetric cryptography.
19. The method of claim 16, wherein the signature is generated using symmetric cryptography.
20. A system, comprising:
a host having a host controller; and
a memory device having a memory and a controller;
wherein the host controller is to:
generate an anti-replay portion for a command to be executed on the memory, wherein:
the command is included in a block in a block chain for validating commands to be executed on the memory; and
the anti-replay portion for the command is generated from a previous command included in a previous block in the block chain; and
send the command having the anti-replay portion to the memory device; and
wherein the controller of the memory device is to:
validate the command using the anti-replay portion, wherein validating the command includes ensuring the command has not been previously executed on the memory; and
execute the command on the memory upon validating the command.
21. The system of claim 20, wherein:
the controller of the memory device is to send a command response to the host upon executing the command on the memory, wherein the command response includes:
a result of the execution of the command; and
the anti-replay portion; and
the host controller is to validate the result of the execution of the command using the anti-replay portion.
22. The system of claim 21, wherein:
the command response includes a signature associated with the memory device; and
the host controller is to validate the result of the execution of the command using the signature.
23. The system of claim 20, wherein the host controller is to generate an anti-replay portion for an initial command included in an initial block in the block chain from a random value generated by the host.
24. The system of claim 23, wherein the host controller is to generate the anti-replay portion for the initial command responsive to a powering of the memory device.


Allowable Subject Matter
Claims 21-40 are allowed, however they are currently rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closed prior art teachings of Bathen et al, U.S. Patent are relied upon for disclosing of replaying and verifying transformations on a blockchain whereby an exact snapshot of the software that engaged data at any point in time is preserved, see column 3, lines 37-55.  Newly transformed data is entered into the blockchain, and is signed, time stamped, and hash, see column 4, lines 63-66.
As per claim 21, it was not found to be taught in the prior art at least for receiving a command that is included in a block in a block chain for validating commands, wherein the command includes an anti-replay portion that is based on a previous command included in a previous block in the block chain; and execute the command upon validating by comparison of the anti-replay portion of the command matches an expected value. 
Independent claims 27 and 33 are similar in scope to independent claim 21, and are allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mao et al, U.S. Patent 11,245,514 is relied upon for disclosing of including a nonce to prevent replay attacks in a blockchain, see column 12, lines 21-25.
Allouche et al, US 2021/0209956 is relied upon for disclosing of using a nonce for checking the integrity of a block in a blockchain from a replay attack, see paragraph 0080.
Xie, US 2020/0128044 is relied upon for disclosing of detecting replay attacks by different blockchain nodes, see paragraph 0084.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431